 

Exhibit 10.5

 

14577-1-na_na_page_1.jpg [tm2014577d1_ex10-5img01.jpg] DocuSign Envelope ID:
67F03340-F2D0-449C-9884-6053779AB4C1 _5_/4_/2_0_2_0 Thank you for choosing
Valley for your Paycheck Protection Program (PPP) Loan. Enclosed you will find
the closing documentation. Please execute all loan documentation where you are
required to sign in the loan documentation and return the executed documents.
You may execute the documents electronically in accordance with the instructions
contained in the documentation. It is important to remember that the PPP loan
proceeds are intended for: - - - - - - Payroll costs Payments on Mortgage
Interest Rent Utilities Interest on Other Debt Obligations To refinance eligible
EIDL loans The PPP allows for your loan to be forgiven under certain conditions.
The conditions and requirements for granting forgiveness as well as the
instructions and timing for applying for forgiveness can be found on the Small
Business Association (SBA) website . It is your responsibility to satisfy all
requirements, including providing the documentation that substantiates the PPP
funds were spent in the approved manner for forgiveness. You will need to
provide such support with a certification at time of application for
forgiveness. The amount of loan forgiveness shall be calculated (and may be
reduced) in accordance with the requirements of the PPP, including the
provisions of Section 1106 of the Coronavirus Aid, Relief, and Economic Security
Act (CARES Act) (P.L. 116-136). 1

 

 

 

 

14577-1-na_na_page_2.jpg [tm2014577d1_ex10-5img02.jpg] DocuSign Envelope ID:
67F03340-F2D0-449C-9884-6053779AB4C1 SMALL BUSINESS ADMINISTRATION'S (“SBA”)
PAYCHECK PROTECTION PROGRAM(“PPP”) TERM NOTE (“NOTE”) 5/4/2020
$_9_7_3,_1_6_6._0_0 _ _ Wayne, New Jersey For value received,theundersigned
In_ra_d_O_p_tic_s_, I_n_c._ , a (the C_-_C_or_p_ _ , with an address of
_18_1_L_e_gr_a_nd_A_v_e_. N_o_rt_h_va_le_N_J_7_6_47 _ _, "Borrower"), promises
to pay to the order of Valley National Bank, a national banking association with
an address of 1455 Valley Road, Wayne, New Jersey 07470 (together with its
successors and assigns, the "Bank"), pursuant to the terms and conditions
promulgated by the SBA, and /or The U.S. Department of Treasury concerning the
PPP as authorized by Title 1 of
theCoronavirusAid,ReliefandEconomicSecurityAct(“CaresAct”),theprincipalamountof
($_9_7_3,_16_6_.0_0 ) on or before _M_ay_4 , 2022 , which is two (2) years after
execution of this Note (the "Maturity Date"). This Note shall be repaid in the
manner hereinafter set forth, together with interest from the date this Note is
executed, until such time that the Note is paid in full together will all
outstanding interest and other costs. The aggregate principal balance
outstanding shall bear interest thereon at a per annum rate equal to One Percent
(1.00%). Payments under this Note shall be deferred for six (6) months, from the
date of its execution (“Deferment Period”). Interest shall continue to
accumulate during the Deferment Period. Borrower commencing as of
_D_ec_e_m_b_er_4 , 2020, shall pay the Bank consecutive equal monthly payments
of $_5_4_,6_3_2._59 , the Bank shall not require a balloon payment on the
Maturity Date, except for the last installment, which may include any
outstanding principal, costs and fees due to the Bank, if any, as of the
Maturity Date. Monthly payments may be adjusted, if part of the loan is
forgiven, in accordance with the terms and conditions of this Note or
regulations concerning the PPP and the Cares Act. Principal and interest shall
be payable at the Bank's main office or at such other place as the Bank may
designate in writing in immediately available funds in lawful money of the
United States of America without set-off, deduction or counterclaim. Interest
shall be calculated on the basis of actual number of days elapsed and a 360-day
year. This Note shall continue in full force and effect until all obligations
and liabilities evidenced by this Note are paid in full and the Bank is no
longer obligated to extend financial accommodations to the Borrower respecting
this Note. Any payments received by the Bank on each installment payment shall
be applied first to pay interest accrued to the day the Bank receives the
payment, and then to bring principal current. The Bank will then apply any
remaining balance to reduce principal. Bank and SBA shall have no recourse
against any individual shareholder, member or partner of Borrower for
non-payment of the loan, except to the extent that such shareholder, member or
partner uses the loan proceeds for an unauthorized purpose. The Borrower hereby
authorizes the Bank to charge any deposit account which the Borrower may
maintain with the Bank for any payment required hereunder without prior notice
to the Borrower. If pursuant to the terms of this Note, the Borrower is at any
time obligated to pay interest on the principal balance at a rate in excess of
the maximum interest rate permitted by applicable law for the loan evidenced by
this Note, the applicable interest rate shall be immediately reduced to such
maximum rate and all previous payments in excess of the maximum rate shall be
deemed to have been payments in reduction of principal and not on account of the
interest due hereunder. Notwithstanding any provision in this Note to the
contrary: Borrower may prepay this Note at any time without penalty. Borrower
may prepay 20 percent or less of the unpaid principal balance at any time
without notice. If Borrower prepays more than 20 percent and the Loan has been
sold on the secondary market, Borrower must: (i) Give Bank written notice; (ii)
Pay all accrued interest; and (iii) If the prepayment is received less than 21
days from the date Bank received the notice, pay an amount equal to 21 days
interest from the date Bank received the notice, less any interest accrued
during the 21 days and paid under (ii) of this paragraph. If Borrower does not
prepay within 30 days from the date Bank received the notice, Borrower must give
Bank a new notice. Borrower may apply to Lender for forgiveness of the amount
due on this loan in an amount equal to the sum of the following costs incurred
by Borrower during the 8-week period beginning on the date of first disbursement
of this loan: a. b. Payroll costs Any payment of interest on a covered mortgage
obligation (which shall not include any prepayment

 

 

 

 

14577-1-na_na_page_3.jpg [tm2014577d1_ex10-5img03.jpg] DocuSign Envelope ID:
67F03340-F2D0-449C-9884-6053779AB4C1 of or payment of principal on a covered
mortgage obligation) c. d. Any payment on a covered rent obligation Any covered
utility payment The amount of loan forgiveness shall be calculated (and may be
reduced) in accordance with the requirements of the Paycheck Protection Program,
including the provisions of Section 1106 of the Coronavirus Aid, Relief, and
Economic Security Act (CARES Act) (P.L. 116-136). Not more than 25% of the
amount forgiven can be attributable to non-payroll costs. Borrower understands
that if, Borrower received an Economic Injury Disaster Loan (“EIDL”) advance,
that amount shall be subtracted from the loan forgiveness amount. The Borrower
hereby affirms, certifies and represents to the Bank that the proceeds of this
Note will not be used in any manner whatsoever that would violate the use of
funds as set forth in the rules and regulations promulgated for the PPP pursuant
to the Cares Act, inclusive of, but not limited to all requirements set forth in
the Paycheck Protection Program Interim Final Rule, as amended from time to time
and the PPP. Borrower will not, without Lender’s consent, change its ownership
structure, make any distribution of company assets that would adversely affect
its financial condition, or transfer (including pledging) or dispose of any
assets, except in the ordinary course of business. Borrower will keep books and
records in a manner satisfactory to Lender, furnish financial statements as
requested by Lender, and allow Lender and SBA to inspect and audit books,
records and papers relating to Borrower’s financial or business condition.
Program Interim Final Rule, as amended from time to time. No delay or omission
on the part of the Bank in exercising any right hereunder shall operate as a
waiver of such right or of any other right of the Bank, nor shall any delay,
omission or waiver on any one occasion be deemed a bar to or waiver of the same
or any other right on any future occasion. The Borrower of this Note, waives
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration and all other notices of every kind in connection with the
delivery, acceptance, performance or enforcement of this Note and assent to any
extension or postponement of the time of payment or any other indulgence. This
Note shall be binding upon the Borrower and upon its respective heirs,
successors, assigns and legal representatives, and shall inure to the benefit of
the Bank and its successors, endorsees and assigns. The Borrower will from time
to time execute and deliver to the Bank such documents, and take or cause to be
taken, all such other further action, as the Bank requests in order to effect
and confirm or vest more securely in the Bank all rights contemplated by this
Note or any other loan documents related thereto (including, without limitation,
to correct clerical errors) or to vest more fully in or assure to the Bank the
security interest in any collateral securing this Note or to comply with
applicable statute, law or regulation of the SBA or United States Treasury,
applicable to the PPP. In addition, Borrower shall execute and produce any
documentation necessary or as required by the SBA or United States Treasury for
the Bank to calculate, confirm and authenticate the loan forgiveness authorized
to pursuant to PPP, inclusive of, but not limited to requirements set forth in
Section 1106 of the Cares Act. Any notices under or pursuant to this Note shall
be deemed duly received and effective if delivered in hand to any officer or
agent of the Borrower or Bank, or if mailed by registered or certified mail,
return receipt requested, addressed to the Borrower or Bank at the address set
forth in this Note, or delivered by electronic means, with receipt acknowledged
by recipient, or as any party may from time to time designate by written notice
to the other party. The parties agree that this Note may be completed, signed
and delivered by electronic means (including, without limitation, through the
DocuSign, Inc. electronic signing system) in one or more counterparts and all of
the counterparts taken together shall constitute the same agreement. This Note
shall be interpreted as a valid and binding agreement and fully admissible in
any court of law or otherwise and under any and all state and federal rules of
evidence. The Borrower agrees this Note is a transferrable record under any
applicable Uniform Electronic Transactions Act and under the federal Electronic
Signatures in Global and National Commerce Act, as may be amended from time to
time. THE BORROWER, AND THE BANK EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL, (A)
WAIVES ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN
CONNECTION WITH THIS NOTE, ANY OF THE OBLIGATIONS OF THE BORROWER TO THE BANK,
AND ALL MATTERS CONTEMPLATED HEREBY AND DOCUMENTS EXECUTED IN CONNECTION
HEREWITH AND (B) AGREES NOT TO SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE, OR HAS NOT BEEN, WAIVED OR ANY
OTHER ACTION OF ANY BORROWER GRANTED A LOAN BY THE BANK UNDER THE PPP. THE
BORROWER AND THE BANK EACH CERTIFIES THAT NEITHER THE BANK NOR ANY OF ITS
REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
THE BANK WOULD NOT IN THE EVENT OF ANY SUCH PROCEEDING SEEK TO ENFORCE THIS
WAIVER. THIS NOTE WILL BE INTERPRETED AND ENFORCED UNDER FEDERAL LAW, INCLUDING
SBA REGULATIONS. AS TO THIS NOTE, BORROWER MAY NOT CLAIM OR ASSERT AGAINST SBA
ANY LOCAL OR 2

 

 

 

 

14577-1-na_na_page_4.jpg [tm2014577d1_ex10-5img04.jpg] DocuSign Envelope ID:
67F03340-F2D0-449C-9884-6053779AB4C1 STATE LAW TO DENY ANY OBLIGATION, DEFEAT
ANY CLAIM OF SBA, OR PREEMPT FEDERAL LAW. 5/4/2020 Executed as an instrument
under seal as of Borrower: _In_ra_d_O pt_ic_s_, I_n_c._ _ By: Name: Title: _
T_h_e_re_s_a_A_._B_a_lo_g_ _ C_F_O _ 3

 

 

 

 

14577-1-na_na_page_5.jpg [tm2014577d1_ex10-5img05.jpg] DocuSign Envelope ID:
67F03340-F2D0-449C-9884-6053779AB4C1 Settlement Sheet EXPIRATION DATE:
04/30/2022 Remaining: Print Name: Title: SBA Form 1050 (04-19) Previous Editions
Obsolete NOTE: According to the Paperwork Reduction Act, you are not required to
respond to this collection of information unless it displays a currently valid
OMB Control Number. The estimated burden for completing this form, including
time for reviewing instructions, and gathering data needed, is 30 minutes.
Comments or questions on the burden estimates or other aspects of this
information collection should be sent to U.S. Small Business Administration,
Director, RMD, 409 3rd St., SW, Washington DC 20416 and/or SBA Desk Officer,
Office of Management and Budget, New Executive Office Building, Rm. 10202,
Washington DC 20503. PLEASE DO NOT SEND THE COMPLETED FORMS TO THESE ADDRESSES.
At the time of completion of this form, the Lender and the Borrower certify
that: 1. The loan proceeds were disbursed and received and will be used in
accordance with the Use of Proceeds section of the Authorization, including any
and all SBA/Lender approved modifications, and that all required equity or
Borrower injections have been made in accordance with the Authorization and any
approved modifications; and 2. There has been no unremedied adverse change in
the Borrower’s or Operating Company’s financial condition, organization,
management, operations or assets since the date of application that would
warrant withholding or not making this disbursement or any further disbursement.
At the time of each subsequent disbursement on this loan, the Lender, by
disbursing the loan proceeds, and the Borrower by receiving them, are deemed to
certify that the above certifications are true with respect to each and every
disbursement made. WARNING: By signing below you are certifying that the above
statements are accurate to the best of your knowledge. Submitting false
information to the Government may result in criminal prosecution and fines up to
$250,000 and/or imprisonment for up to 5 years under 18 USC § 1001. Submitting
false statements to a Federally insured institution may result in fines up to
$1,000,000 and/or imprisonment for up to 30 years under 18 USC § 1014, penalties
under 15 USC § 645, and/or civil fraud liability. Authorized Lender Official
Borrower Signature: Signature: Thomas Iadanza Print Name: Theresa A. Balog Chief
Banking Officer Title: CFO 5/4/2020 Date: 5/4/2020 Date: Authorized Use of
Proceeds: Name of Payee: Amount Disbursed: Authorized Amount SBA PPP Inrad
Optics, Inc. $ 973,166.00 - $ - U.S. Small BusinessOMB APPROVAL NO.: 3245-0200
SBA Loan Number 6778817206 Lender Name 9DOOH\ 1DWLRQDO %DQN Lender FIRS Number
9396 SBA Loan Name Inrad Optics, Inc. Note Amount 973,166.00 Loan Type: X Term
LoanLine of CreditDisbursement Type:First DisbursementSubsequent Disbursement X
Full Disbursement

 

 

 

 

14577-1-na_na_page_6.jpg [tm2014577d1_ex10-5img06.jpg] DocuSign Envelope ID:
67F03340-F2D0-449C-9884-6053779AB4C1 ATTESTATION OF BORROWER Theresa A. Balog ,
beingof ,being full the age, with an address at 14258 Gregg Neck Road, Galena,
MD 21635 (Select one of the following) Eligible Individual Corporate Officer
Manager Sole Member or Member(s) of Inrad Optics, Inc. , (the “Company”) a
(Select one of the following) Sole Proprietorship/independent Contractor Limited
Liability Company Corporation Non-Profit at 181 Legrand Ave. Northvale NJ 7647
with an address herebyaffirms attests and certifies under penalty of perjury, as
follows: I have submitted the application pursuant the SBA/Paycheck Protection
Program ( "PPP") promulgated in accordance with the Sections 1102-1106 of the
Coronavirus Aid, Relief and Economic Security Act (“Cares Act”). The information
set forth in the application is true and correct. I certify that the Company has
been open and in operation to during the operative eligibility period set forth
in the Cares Acts; the application and any exhibits and/or supplemental material
provided, inclusive of, but not limited to, payroll, verified payments, or any
other eligible costs or expenses are true and correct. Any funds provided to the
Company pursuant to the Cares Act shall be used solely for retention of workers,
payroll, mortgage interest payments, lease payments and utility payments. I will
not use the funds provided pursuant to the Cares Act for any purpose whatsoever,
not permitted pursuant to the Cares Act. I have been advised that Valley
National Bank will not share fees with agents as envisioned under the SBA
interim final regulation. I certify that no accountant, lawyer, broker or other
agent is entitled to a fee for submitting or preparing my application that will
be payable by Valley National Bank out the administrative fee Valley is entitled
to from the SBA or otherwise. I acknowledge and accept Valley National Bank’s
interpretation of the definitions and obligations set forth in the Cares Act,
including, but not limited to its interpretation of the meaning of eligible
payroll expenses and other eligible expenses. Valley National Bank’s
interpretation shall be final as it relates to this application and the Company
by executing this Attestation agrees not to bring any claim related to such
interpretation. I affirm and understand that if the Company does not have a
deposit account in its own name at Valley National Bank, but a party related to
the Company, who is able to act as a fiscal agent for the Company maintains a
deposit account with Valley National Bank, the Company hereby permits the
proceeds of the PPP loan be deposited in such account. The name of the related
party along with the account number with the deposit account at Valley National
Bank acting as a fiscal agent for the Company is set forth in the application or
said information is otherwise attached to the application package as a schedule
or exhibit or is otherwise attached to the loan application package or loan
documentation provided by me to Valley National Bank. I will supply information
as requested by the Lender and/or the Small Business Administration (“SBA”)
underwriting and/or servicing the loan in a timely manner. Further I shall
update and correct any statements or information and shall ensure said
information remains accurate throughout the term of the loan. I certify , affirm
and attest that the foregoing statements made by me are true. I am aware that if
any of the foregoing statements made by me are willfully false, I am subject to
punishment, inclusive of but not limited to denial of the application, immediate
default of the loan and other penalties. ENTITY NAME: By: Name: Theresa A. Balog
CFO Title: © 2020 Valley National Bank. Member FDIC. Equal Opportunity Lender.
All Rights Reserved. X X

 



 

 